GOODE, J.
This defendant was convicted of unlawfully selling a certain ticket or part of a ticket in a lottery or device in the nature of a lottery, known as a policy. No bill of exceptions was filed and there is before ns only the record proper. The information follows the statute and is according to the. form laid down in Sherwood’s Criminal Law, page 674. Defendant was duly arraigned and pleaded “not guilty;” whereupon there was a trial before the court, a finding that the defendant was guilty as charged and a- judgment sentencing him to pay a fine of two hundred dollars. Finding no error in the record the judgment is affirmed.
All concur.